Exhibit 10.1

Supplemental Agreement No. 29

to

Purchase Agreement No. 1980

between

The Boeing Company

and

AMERICAN AIRLINES, INC

Relating to Boeing Model 777 Aircraft

THIS SUPPLEMENTAL AGREEMENT, entered into this 12_ day of March , 2012, (SA-29)
by and between THE BOEING COMPANY, a Delaware corporation with offices in
Seattle, Washington, (Boeing) and American Airlines, Inc. (Customer);

RECITALS:

WHEREAS, Boeing and Customer entered into Purchase Agreement No. 1980 dated as
of October 31, 1997, as amended and supplemented relating to Boeing Model 777
aircraft (the Purchase Agreement) (capitalized terms used herein without
definition shall have the meanings specified therefor in such Purchase
Agreement); and

WHEREAS, Customer and Boeing have agreed pursuant to Letter Agreement
No. 6-1162-AKP-110R3 entitled “Aircraft Purchase Rights and Substitution Rights”
(777 Aircraft Purchase & Substitution Rights Letter), among other things, to:

a) revise the delivery position of one specified MADP Right (the Revised MADP
Right) as follows:

 

Prior to SA-29

 

Pursuant to SA-29

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION PURSUANT TO

A REQUEST FOR

CONFIDENTIAL TREATMENT]

 

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE COMMISSION PURSUANT TO

A REQUEST FOR

CONFIDENTIAL TREATMENT]

b) revise the delivery positions of the following specified QADP Rights
(Revised QADP Rights) as follows:

 

P.A. No. 1980    1    SA-29

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Prior to SA-29

  

Pursuant to SA-29

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

quarter of

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

quarter of

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

quarter of

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

quarter of

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

c) convert two MADP Rights (Former [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
MADP Rights) into two QADP Rights, each with an option exercise date of
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] Quarter [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] QADP Rights).

 

Prior to SA-29

  

Pursuant to SA-29

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

quarter of

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1980    2    SA-29

BOEING PROPRIETARY



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

quarter of

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

d) convert one QADP Right (Former QADP Right) into an MADP Right with an option
exercise date of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (New MADP Right).

 

Prior to SA-29

 

Pursuant to SA-29

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

quarter of

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

NOW THEREFORE, In consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

 

1. Table of Contents:

The “Table of Contents” to the Purchase Agreement is deleted in its entirety and
a revised “Table of Contents,” attached hereto and identified with an “SA-29”
legend, is substituted in lieu thereof to reflect the changes made by this
SA-29.

 

P.A. No. 1980    3    SA-29

BOEING PROPRIETARY



--------------------------------------------------------------------------------

2. Attachments B and C to Letter Agreement No. 6-1162-AKP-110R3:

Attachment B entitled “Information Regarding MADP Rights to Letter Agreement
No. 6-1162-AKP-110R3” is deleted in its entirety and a revised Attachment B
(Revised Attachment B), attached hereto, is substituted in lieu thereof.

Attachment C entitled “Information Regarding QADP Rights to Letter Agreement
No. 6-1162-AKP-110R3” is deleted in its entirety and a revised Attachment C
(Revised Attachment C), attached hereto, is substituted in lieu thereof.

Revised Attachment B incorporates revisions that:

 

  a) specify the revised delivery position of the Revised MADP Right;

 

  b) incorporate the conversion of each of the two Former [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] MADP Rights into two [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Quarter [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] QADP Rights by
eliminating each of the two Former [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
MADP Rights from Revised Attachment B; and

 

  c) incorporate the conversion of the Former QADP Right into the New MADP Right
by adding the New MADP Right to Revised Attachment B.

Revised Attachment C incorporates revisions that:

 

  a) specify the revised delivery positions of each of the two Revised QADP
Rights;

 

  b) incorporate the conversion of each of the two Former [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] MADP Rights into two [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Quarter [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] QADP Rights by
adding each of the two [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Quarter
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] QADP Rights to Revised Attachment C;
and

 

  c) incorporate the conversion of the Former QADP Right into the New MADP Right
by eliminating the Former QADP Right from Revised Attachment C.

 

3. Customer Chapter 11:

 

P.A. No. 1980    4    SA-29

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Boeing acknowledges that Customer is a debtor in possession under chapter 11 of
title 11 of the United States Code (the Bankruptcy Code) in the cases styled “In
re AMR Corporation, et al.” pending in the United States Bankruptcy Court for
the Southern District of New York, case no. 11-15643 (SHL) (Jointly
Administered). Customer believes that it has all requisite authority to enter
into this Supplemental Agreement No. 29. The parties agree that this
Supplemental Agreement No. 29 does not constitute an assumption, rejection, or
assumption and assignment of the Purchase Agreement or cause the Purchase
Agreement as a whole to become a new post-petition agreement and that entry into
this Supplemental Agreement No. 29 shall not affect any rights of Customer or
Boeing under the Bankruptcy Code.

EXECUTED IN DUPLICATE as of the day and year first above written.

 

THE BOEING COMPANY     AMERICAN AIRLINES, INC.

By: /s/ The Boeing Company

    By: /s/ Beverly Goulet Name: The Boeing Company     Name: Beverly K. Goulet
Its: Attorney-In-Fact     Its: VP Corporate Development and Treasurer

 

P.A. No. 1980    5    SA-29

BOEING PROPRIETARY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES

  

PAGE & SA
NUMBER

1.    Quantity, Model and Description    1, SA-20 2.    Delivery Schedule    1,
SA-20 3.    Price    1, SA-20 4.    Payment    2, SA-20 5.    Miscellaneous   
2, SA-20 TABLE        

SA NUMBER

1.    777-200ER Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year    Original
Purchase Agreement, SA-3, SA-17, SA-18 & SA-26 1-1.    777-200IGW Aircraft
Information Table: 1999 Deliveries Jul. 1995 Airframe & Engine Base Year    SA-1
1-2.    777-200IGW Aircraft Information Table: 2000-2001 Deliveries Jul. 1995
Airframe & Engine Base Year    SA-2 & SA-6 1-3.    777-200IGW Aircraft
Information Table: 2000-2001 Deliveries Jul. 1995 Airframe Base Year Jul. 1997
Engine Base Year    SA-4, SA-5, SA-6, SA-7 & SA-9 1-4.    777-200IGW Aircraft
Information Table: 2000-2001 Deliveries Jul. 1995 Airframe Base Year Jul. 1998
Engine Base Year    SA-5, SA-6 & SA-9 1-5.    777-223IGW Aircraft Information
Table: 2001-2002 Deliveries Jul. 1995 Airframe Base Year Jul. 1999 Engine Base
Year    SA-10, SA-11, SA-12 & SA-15 1-6.    777-200IGW Aircraft Information
Table: 2003 Deliveries Jul. 1995 Airframe Base Year Jul. 1995 Engine Base Year
   SA-13 1-7.   

777-323ER Aircraft

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Base Year

   SA-25, SA-26, SA-28

 

P.A. No. 1980    Table of Contents, Page i    SA-29

BOEING PROPRIETARY



--------------------------------------------------------------------------------

TABLE        

SA NUMBER

2.    777-223IGW Aircraft Information Table: 2009-2010 Deliveries Jul. 1995
Airframe Base Year Jul. 2001 Engine Base Year    SA-15 & SA-16 3.    777-223IGW
Aircraft Information Table: 2006-2010 Deliveries Jul. 1995 Airframe Base Year
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] Jul. 2001 Engine Base Year    SA-15 &
SA-16 EXHIBIT        

SA NUMBER

A.    Aircraft Configuration    A1.    Aircraft Configuration – 777-323ER   
SA-20 B.    Aircraft Delivery Requirements and Responsibilities    SA-20 C.   
Defined Terms    SA-20 SUPPLEMENTAL EXHIBITS   

SA NUMBER

AE1.    Escalation Adjustment Airframe and Optional Features - 777-323ER   
SA-20 BFE1.    BFE Variables    BFE1-2.    BFE Variables - 777-323ER    SA-25,
SA-26, SA-28 CS1.    Customer Support Variables    CS1-2    Customer Support
Variables - 777-323ER    SA-20 SLP1    Service Life Policy Components   
EE1-BR1.    Engine Escalation and Engine Warranty    SA-15 EE1-2.    Engine
Escalation, Engine Warranty and Patent Indemnity – 777-323ER    SA-20

 

P.A. No. 1980    Table of Contents, Page ii    SA-29

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LETTER AGREEMENTS

        PA or SA
NUMBER 6-1162-AKP-070    Miscellaneous Commitments for Model 737, 757, 767 and
777 Aircraft    6-1162-AKP-071R1    Purchase Obligations    PA3219
6-1162-AKP-072R3    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    SA-20
6-1162-AKP-073R1    Accident Claims and Litigation    PA3219 6-1162-AKP-109R3   
Business Considerations    SA-20 6-1162-AKP-110R3    Aircraft Purchase Rights
and Substitution Rights    SA-20 Attachment A    Description and Price for
Eligible Models    SA-20 Attachment B    Information Regarding MADP Rights   
SA-29 Attachment C    Information Regarding QADP Rights    SA-29 Attachment D   
Forms of Purchase Agreement Supplement    SA-20 Attachment E    Letter
Agreements    SA-20 Attachment F    Information regarding MADP and QADP Rights
if no 787s are reconfirmed    SA-20 6-1162-AKP-111    Aircraft Performance
Guarantees    AAL-PA-1980-LA-1003346    Aircraft Performance Guarantees -
777-323ER    SA-20 AAL-PA-1980-LA-04205R4    Aircraft Performance Guarantees –
777-323ER    SA-28 6-1162-AKP-112    Spares Matters    6-1162-AKP-113    Model
777 Miscellaneous Commitments    6-1162-AKP-114R1    Installation of Cabin
Systems Equipment    SA-22 AAL-PA-1980-LA-1003493    Installation of Cabin
Systems Equipment – 777-323ER    SA-20 6-1162-AKP-115    Component and System
Reliability Commitments    6-1162-AKP-116    Price Adjustment on Rolls-Royce
Engines    6-1162-AKP-117    Delivery Schedule    6-1162-AKP-118R2   
Confidentiality    SA-20 6-1162-AKP-204    Multiple Operating Weight Program
Model 777-200IGW Aircraft    SA-6 AAL-PA-1980-LA-1003536R1    Multiple Operating
Weight Program, Model 777-323ER Aircraft    SA-21 AAL-PA-1980-LA-1003344    Open
Configuration Matters -777-323ER    SA-20 AAL-PA-1980-LA-1104563    Performance
Guarantees for Rights Aircraft    SA-23 AAL-PA-1980-LA-1105629    Advance
Payments and Permitted Transactions    SA-25

 

P.A. No. 1980    Table of contents, Page iii    SA-29

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Attachment B to Letter Agreement 6-1162-AKP-110R3 (Model 777)

Information Regarding MADP Rights

 

MSN    Exercise Date   

Delivery

Month/Year

41665    SA-20    [CONFIDENTIAL 31546    SA-22    PORTION 31547    SA-23   
OMITTED 33125    SA-24    AND 41666    SA-25    FILED 67680    [CONFIDENTIAL
PORTION    SEPARATELY    OMITTED AND    WITH 71938    FILED SEPARATELY    THE
71939    WITH THE COMMISSION    COMMISSION 71940    PURSUANT TO    PURSUANT TO
71942    A REQUEST FOR    A REQUEST FOR 101794    CONFIDENTIAL    CONFIDENTIAL
67655    TREATMENT]    TREATMENT]

In addition to (i) revising the delivery position of MSN 67665 from
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] to [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] and (ii) adding the MADP Right for MSN 101794 due to its conversion
to MADP Right from a QADP Right (as described in Revised Attachment C), SA-29
eliminates the following two MADP Rights from Revised Attachment B (due to their
conversion to QADP Rights and being added to Revised Attachment C):

 

67660  

[CONFIDENTIAL

PORTION OMITTED

AND FILED

SEPARATELY WITH

THE

 

[CONFIDENTIAL

PORTION OMITTED

AND FILED

SEPARATELY WITH

THE

101795  

COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

 

COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

 

PA No. 1980    SA No. 29    Page 1 of 1

SA-29, Page 7 of 8



--------------------------------------------------------------------------------

Attachment C to Letter Agreement 6-1162-AKP-110R3 (Model 777)

Information Regarding QADP Rights

 

MSN   

Exercise

Date

  

Delivery

Quarter

     101789    [CONFIDENTIAL    [CONFIDENTIAL    31543    SA-20    PORTION   
101790    PORTION    OMITTED    SA-21 41668    SA-23    AND    31548    SA-25   
FILED    41669    OMITTED    SEPARATELY    SA-27 68870    AND    WITH    SA-21
67660    FILED    THE    SA-29 101795    SEPARATELY    COMMISSION    SA-29 68872
   WITH    PURSUANT    68870    THE    TO    SA-21 68864    COMMISSION    A   
101798    PURSUANT    REQUEST    101801    TO    FOR    101790    A REQUEST FOR
   CONFI -    SA-29 41669    CONFIDENTIAL    DENTIAL    SA-27 181031   
TREATMENT]    TREATMENT]    SA-29

In addition to (i) revising the delivery positions of MSNs 101790 and 181031 and
(ii) reflecting the addition of MSNs 67660 and 101795 (due to their conversion
to QADP Rights from MADP Rights) both as specified above, SA-29 eliminates the
following QADP Right from Revised Attachment C (due to its conversion to MADP
Right and being added to Revised Attachment B):

 

101794  

[CONFIDENTIAL

PORTION

OMITTED AND

FILED S

EPARATELY

WITH THE

 

COMMISSION

PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT]

  SA-29

 

PA No. 1980    SA No. 29    Page 1 of 1

SA-29, Page 8 of 8